EMPLOYMENT AGREEMENT

AGREEMENT, dated as of September 14, 2007 (“Effective Date”), between HERBERT J.
ROBERTS, residing at 51 Manor Pond Lane, Irvington, New York 10533
(“Executive”), and JUNIPER CONTENT CORPORATION, a Delaware corporation having
its principal office at 521 5th Avenue, Suite 822, New York, NY 10175
(“Company”).

WHEREAS, the Company and Executive have reached an understanding regarding
Executive’s employment with the Company for the period ending at the close of
business on September 14, 2009; and

WHEREAS, the Company and Executive desire to evidence their agreement in writing
and to provide for the employment of Executive by the Company on the terms set
forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

IT IS AGREED:

1. Employment, Duties and Acceptance.

1.1 Effective as of the Effective Date, the Company hereby agrees to employ
Executive as its Senior Vice President, Chief Financial Officer and Secretary
and Executive hereby accepts such employment on the terms and conditions
contained in the Agreement. During the term of this Agreement, the Executive
shall make himself available to the Company to pursue the business of the
Company subject to the supervision, direction and control of the Company’s Chief
Executive Officer and the Board of Directors of the Company (“Board” or “Board
of Directors”).

1.2 The Board and Chief Executive Officer may assign the Executive such general
management and supervisory responsibilities and executive duties for the Company
as are appropriate and commensurate with Executive’s position as Senior Vice
President, Chief

 

 

--------------------------------------------------------------------------------



Financial Officer and Secretary of the Company. The Executive shall report
directly to the Chief Executive Officer.

1.3 Executive accepts such employment and agrees to devote all of his business
time, energies and attention to the performance of his duties; provided,
however, that Executive may be actively involved in educational and civic
activities to the extent that such activities do not materially detract from the
reasonable performance of his duties (such material detraction to be evidenced
by a resolution approved by the majority of the Board and a written notice to
Executive, in which event Executive shall have one hundred and twenty (120) days
to reduce the level of such activities in a reasonable manner). Nothing herein
shall be construed as preventing Executive from (i) making and supervising
investments on a personal or family basis (including trusts, funds and
investment entities in which Executive or members of his family have an
interest) and (ii) in serving on the boards of directors (including advisory
boards) of those companies, for profit and not for profit, that he has had
passive activities in on which he currently serves as set forth on Schedule A;
provided, however, that these activities do not materially interfere with the
performance of his duties hereunder or violate the provisions of Section 4.4
hereof.

2. Compensation and Benefits.

2.1 The Company shall pay to Executive a salary at an annual base rate of
$260,000. Executive’s salary will be paid semi-monthly in installments of
$10,833.33 and shall be subject to deductions for federal and state income taxes
and social security.

2.2 The Company shall also pay to Executive such annual bonuses upon achievement
by the Company of such objectives as may be specified from time to time by the
Board of Directors. The amount of annual bonus payable to Executive, which may
be from 0% to 50% of Executive’s annual base rate salary, and whether the
objectives have been achieved, shall be determined by the Board in its sole
discretion.

2.3 Executive shall be entitled to such insurance and other benefits including,
among others, medical and disability coverage and life insurance as are afforded
to

 

 

2

 

--------------------------------------------------------------------------------



other senior executives of the Company and its subsidiaries, subject to
applicable waiting periods and other conditions which may be generally
applicable.

2.4 Executive shall be entitled to four weeks per year vacation time and three
days off for religious and personal reasons in accordance with the Company’s
policy for its senior executives.

2.5 Executive shall be reimbursed for reasonable expenses for Blackberry/cell
phone coverage. The Company shall also reimburse Executive for premiums for
personal term life insurance policies maintained by Executive on his life, up to
a maximum of $1,000 per year.

2.6 Executive agrees that his services shall be rendered primarily at the
Company’s principal office in New York City.

2.7 Subject to approval by the Board, the Company shall grant Executive an
option (“Option”) to purchase 125,000 shares of the Company’s Common Stock under
the Company’s 2006 Long-Term Incentive Plan, such Option to vest in three equal
portions on September 14, 2008, 2009 and 2010 and have an exercise price equal
to the last sales price of the Company’s common stock on the first trading day
of the month following the Effective Date.

3. Term and Termination.

3.1 The term of this Agreement commences as of the Effective Date and shall
continue until September 14, 2009, unless sooner terminated as herein provided.

3.2 If Executive dies during the term of this Agreement, this Agreement shall
thereupon terminate, except that the Company shall continue to pay to the legal
representative of Executive’s estate the base salary due Executive pursuant to
Section 2.1 hereof through the three month anniversary of Executive’s death (or
the scheduled expiration under

 

 

3

 

--------------------------------------------------------------------------------



Section 3.1, if earlier than the first anniversary date), and all amounts owing
to Executive at the time of termination, including for previously accrued but
unpaid bonuses, expense reimbursements and accrued but unused vacation pay.

3.3 If Executive shall be rendered incapable by an incapacitating illness or
disability (either physical or mental) of complying with the terms, provisions
and conditions hereof on his part to be performed for a period in excess of 180
consecutive days during any consecutive twelve (12) month period, then the
Company, at its option, may terminate this Agreement by written notice to
Executive (the “Disability Notice”) delivered prior to the date Executive
resumes the rendering of services hereunder. Upon such termination, the Company
shall pay to Executive the base salary due Executive pursuant to Section 2.1
hereof through the three month anniversary of such termination and all amounts
owing to Executive at the time of termination, including for previously earned
but unpaid bonuses, if any, expense reimbursements and accrued but unused
vacation pay. At the Executive’s request, the Company shall provide to Executive
at the Company’s expense an office for his exclusive use at the Company’s
principal executive offices, or an alternative address at the Company’s option,
with access to confidential secretarial assistance and office services during
the Disability Period.

3.4 The Company, by notice to Executive, may terminate this Agreement for cause.
As used herein, “cause” shall mean (a) the refusal by Executive to carry out
specific written directions of the Board, provided such directions are
consistent with Executive’s position (other than any such failure resulting from
incapacity as set forth in Section 3.3), (b) Executive’s intentional fraud or
gross misconduct by Executive in performing his duties under the terms of this
Agreement; (c) Executive’s breach of a fiduciary duty or duty of care to the
Company; or (d) the indictment or conviction of Executive of any crime involving
an act of significant moral turpitude. Notwithstanding the foregoing, no “cause”
for termination shall be deemed to exist with respect to Executive’s acts
described in clause (a) above, unless the Board shall have given written notice
to Executive (after five (5) days advance written notice to Executive and a
reasonable opportunity to Executive to present his views with respect to the
existence of “cause”), specifying the “cause” with particularity and , within
ten (10) business days after such notice, Executive shall not have disputed the
Board’s determination or in

 

 

4

 

--------------------------------------------------------------------------------



reasonably good faith taken action to cure or eliminate prospectively the
problem or thing giving rise to such “cause,” provided, however, that a repeated
breach after notice and cure, of any provision of clause (a) above, involving
the same or substantially similar actions or conduct, shall be grounds for
termination for cause upon not less than five (5) days additional notice from
the Company.

3.5 The Executive, by notice to the Company, may terminate this Agreement if a
“Good Reason” exists. For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any of the following circumstances without the Executive’s
prior express written consent: (a) a material adverse change in the nature of
Executive’s title, duties or responsibilities with the Company that represents a
demotion from his title, duties or responsibilities as in effect immediately
prior to such change; (b) a material breach of this Agreement by the Company;
(c) a failure by the Company to make any payment to Executive when due, unless
the payment is not material and is being contested by the Company, in good
faith; (d) a liquidation, bankruptcy or receivership of the Company; or (e) a
Change in Control of the Company (as defined below). For purposes of this
Agreement, a “Change in Control of the Company” shall mean (i) any person or
entity other than the Company and/or any officers or directors of the Company as
of the date of this Agreement acquires securities of the Company other than from
Executive or his affiliates (in one or more transactions) having 35% or more of
the total voting power of all the Company’s securities then outstanding; (ii) a
majority of the members of the Board is replaced during any 12-month period by
directors whose election or appointment is not endorsed by a majority of the
members of the Board prior to the election or appointment of such directors; or
(iii) a sale of all or substantially all of the assets of the Company.
Notwithstanding the foregoing, no Good Reason shall be deemed to exist with
respect to the Company’s acts described in clauses (a), (b) or (c) above, unless
Executive shall have given written notice to the Company specifying the Good
Reason with reasonable particularity and, within twenty (20) business days after
such notice, the Company shall not have cured or eliminated the problem or thing
giving rise to such Good Reason; provided, however, that a repeated breach after
notice and cure of any provision of clauses (a), (b) or (c) above involving the
same or substantially similar actions or conduct, shall be grounds for
termination for Good Reason without any additional notice from Executive.

 

 

5

 

--------------------------------------------------------------------------------



3.6 In the event that Executive terminates this Agreement for Good Reason,
pursuant to the provisions of paragraph 3.5, or the Company terminates this
Agreement without “cause,” as defined in paragraph 3.4, the Company shall
continue to pay to Executive (or in the case of his death, the legal
representative of Executive’s estate or such other person or persons as
Executive shall have designated by written notice to the Company), all payments,
compensation and benefits required under paragraph 2.1 hereof for the lesser of
twelve months or the remainder of this Agreement. If Executive’s employment is
terminated for Good Reason or without “cause,” Executive shall have no duty to
mitigate awards paid or payable to him pursuant to this subsection, and any
compensation paid or payable to Executive from sources other than the Company
will not offset or terminate the Company’s obligation to pay to Executive the
full amounts pursuant to this Section 3.6.

4. Protection of Confidential Information: Non-Competition.

4.1 Acknowledgment. Executive acknowledges that:

(a) As a result of his employment with the Company, Executive will obtain secret
and confidential information concerning the business of the Company and its
subsidiaries (referred to collectively in this Section 4 as the “Company”),
including, without limitation, financial information, proprietary rights, trade
secrets and “know-how,” customers and sources (“Confidential Information”).

(b) The Company will suffer substantial damage that will be difficult to compute
if, during the period of his employment with the Company or thereafter,
Executive should enter a business which is directly in competition with the
Company’s principal existing operating businesses at the time of termination
(“Competitive Business”) in violation of Section 4.4 or divulge Confidential
Information.

(c) The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.

4.2 Confidentiality. Executive agrees that he will not at any time,

 

 

6

 

--------------------------------------------------------------------------------



during the Employment Term or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by him as a result of his
employment with the Company, except (i) in the course of performing his duties
hereunder, (ii) with the Company’s prior written consent; (iii) to the extent
that any such information is in the public domain other than as a result of
Executive’s breach of any of his obligations hereunder; or (iv) where required
to be disclosed by court order, subpoena or other government process. If
Executive shall be required to make disclosure pursuant to the provisions of
clause (iv) of the preceding sentence, Executive promptly, but in no event more
than 48 hours after learning of such subpoena, court order, or other government
process, shall notify, confirmed by mail, the Company and, at the Company’s
expense, Executive shall: (a) take all reasonably necessary and lawful steps
required by the Company to defend against the enforcement of such subpoena,
court order or other government process, and (b) permit the Company to intervene
and participate with counsel of its choice in any proceeding relating to the
enforcement thereof.

4.3 Documents. Upon termination of his employment with the Company, Executive
will promptly deliver to the Company all memoranda, notes, records, reports,
manuals, drawings, blueprints and other documents (and all copies thereof)
relating to the business of the Company and all property associated therewith,
which he may then possess or have under his control; provided, however, that
Executive shall be entitled to retain copies of such documents reasonably
necessary to document his financial relationship with the Company.

4.4 Non-Competition. During the period commencing on the date of this Agreement
and terminating six months after termination of employment: Executive, without
the prior written permission of the Company, shall not, anywhere in the United
States of America, (i) enter into the employ of or render any services to any
person, firm or corporation engaged in any Competitive Business; (ii) engage in
any Competitive Business as an individual, partner, shareholder, creditor,
director, officer, principal, agent, employee, trustee, consultant, advisor or
in any other relationship or capacity; (iv) employ, or have or cause any other
person or entity to employ, any person who was employed by the Company at the
time of termination of Executive’s employment by the Company (other than
Executive’s personal secretary and assistant); or (v) solicit, interfere with,
or endeavor to entice away from the Company, for the

 

 

7

 

--------------------------------------------------------------------------------



benefit of a Competitive Business, any of its customers. Notwithstanding the
foregoing, Executive shall not be precluded from investing and managing the
investment of, his or his family’s assets in the securities of any corporation
or other business entity which is engaged in a Competitive Business if such
securities are traded on a national stock exchange or in the over-the-counter
market and if such investment does not result in his beneficially owning, at any
time, more than 5% of any class of the publicly-traded equity securities of such
Competitive Business. Notwithstanding the foregoing, in the event the Company
terminates this Agreement without “Cause” or if Executive terminates this
Agreement for Good Reason under Section 3.5 hereof, Executive’s obligations
under this Section 4.4 shall terminate one month following termination.

4.5 If Executive commits a breach of any of the provisions of Sections 4.2 or
4.4, the Company shall have the right:

(1) to have the provisions of this Agreement specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed by Executive that
the services being rendered hereunder to the Company are of a special, unique
and extraordinary character and that any breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and

(2) to require Executive to pay over to the Company all monetary damages
determined by a non-appealable decision by a court of law to have been suffered
by the Company as the result of any actions constituting a breach of any of the
provisions of Sections 4.2 or 4.4, and Executive hereby agrees to pay over such
damages to the Company (up to the maximum of all payments made under the
Agreement).

4.6 If Executive shall violate any covenant contained in Sections 4.2 and 4.4,
the duration of such covenant so violated shall be automatically extended for a
period of time equal to the period of such violation.

4.7 If any provision of Sections 4.2 or 4.4 is held to be unenforceable because
of the scope, duration or area of its applicability, the tribunal making such
determination

 

 

8

 

--------------------------------------------------------------------------------



shall not have the power to modify such scope, duration, or area, or all of them
and such provision or provisions shall be void ab initio.

4.8 This section 4 will survive termination of this Agreement for any reason
whatsoever.

5. Miscellaneous Provisions.

5.1 In the event that any payment or benefit received or to be received by
Executive in connection with a termination of his employment with the Company
would constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), or any similar or
successor provision to Section 280G and/or would be subject to any excise tax
imposed by Section 4999 of the Code or any similar or successor provision, then
the Company shall assume all liability for the payment of any such tax and the
Company shall immediately reimburse Executive on a “grossed-up” basis for any
income taxes attributable to Executive by reason of such Company payment and
reimbursements.

5.2 All notices provided for in this Agreement shall be in writing, and shall be
delivered personally or sent by registered mail, return receipt requested (with
a copy sent the same day by ordinary mail and by electronic mail or fax to the
other party), at his or its address set forth below, or at such other address as
may be supplied by written notice given in the manner provided for in this
Section 5.2. The date of personal delivery or two (2) business days after the
date of mailing, as the case may be, shall be the date of delivery of such
notice.

If to Executive:

Herbert J. Roberts

51 Manor Pond Lane

Irvington, New York 10533

With a copy to:

 

 

9

 

--------------------------------------------------------------------------------



If to the Company:

Juniper Content Corporation

521 Fifth Avenue, Suite 822

New York, New York 10175

Attention: Chief Executive Officer

5.3 The Company shall indemnify Executive in accordance with the terms of the
indemnification agreement (“Indemnification Agreement”) being executed
simultaneously with the execution of this Agreement.

5.4 This Agreement, the Option and the Indemnification Agreement sets forth the
entire agreement of the parties relating to the employment of Executive and are
intended to supersede all prior negotiations, understandings and agreements. No
provisions of this Agreement may be waived or changed except by a writing by the
party against whom such waiver or change is sought to be enforced. The failure
of any party to require performance of any provision hereof or thereof shall in
no manner affect the right at a later time to enforce such provision.

5.5 All questions with respect to the construction of this Agreement, and the
rights and obligations of the parties hereunder, shall be determined in
accordance with the law of the State of New York applicable to agreements made
and to be performed entirely in New York.

5.6 This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. This Agreement shall not be assignable by
Executive, but shall inure to the benefit of and be binding upon Executive’s
heirs and legal representatives.

5.7 Should any provision of this Agreement become legally unenforceable, no
other provision of this Agreement shall be affected, and this Agreement shall
continue as if the Agreement had been executed absent the unenforceable
provision.

 

 

10

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 /s/ HERBERT J. ROBERTS

 

 

HERBERT J. ROBERTS

 

 

 

 

 

 

JUNIPER CONTENT CORPORATION

 

 

 

 

 

 

By: 

/s/ Stuart B. Rekant

 

 

Name: 

Stuart B. Rekant

 

 

Title: 

Chief Executive Officer

 

 

11

 

--------------------------------------------------------------------------------